EXHIBIT 10.4

 

This TRADEMARK LICENSE AGREEMENT (this “Agreement”), is entered into as of the
21st day of December, 2012 (“Effective Date”), by and between ALTISOURCE
SOLUTIONS S.À. R.L., a private limited liability company organized under the
laws of the Grand Duchy of Luxembourg, with offices at 291, Route d’Arlon,
L-1150 Luxembourg (“Altisource”), and ALTISOURCE ASSET MANAGEMENT CORPORATION, a
corporation organized under the laws of the U.S. Virgin Islands, with offices at
402 Strand St., Frederiksted, VI 00840-3531 (“AAMC”), (each, a “Party,” and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Altisource has adopted, is using and is the owner of the Licensed Mark
(as defined below) worldwide;

 

WHEREAS, pursuant to that certain Asset Management Agreement, by and between
AAMC and Altisource Residential Corporation, a Maryland corporation
(“Residential), AAMC is the asset manager of Residential;

 

WHEREAS, AAMC desires to use the Licensed Mark as part of the trade name
Altisource Asset Management Corporation and in connection with the Licensed
Activities (as defined below); and

 

WHEREAS, Altisource desires to license the Licensed Mark to AAMC to be used as
part of the trade name Altisource Asset Management Corporation and in connection
with the Licensed Activities subject to the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.

 

“Licensed Mark” means the mark ALTISOURCE.

 

“Licensed Trade Name” means the corporate name Altisource Asset Management
Corporation and any variation thereof including the term ALTISOURCE that is used
by Licensed Users.

 

“Licensed Activities” means the provision of asset management and corporate
governance services by Licensed Users and the operation of Licensed Users’
respective businesses in the ordinary course.

 

“Licensed User” and “Licensed Users” means AAMC and its Subsidiaries, if any.

 

“Subsidiary” means any corporation, company or other legal entity: (i) more than
fifty percent (50%) of whose shares or outstanding securities (representing the
right to vote for the election of directors or other managing authority) are,
now or hereafter, Controlled, directly or

 

--------------------------------------------------------------------------------


 

indirectly by a Party hereto, but such entity shall be deemed to be a Subsidiary
for the purposes of this Agreement only so long as such Control exists; or
(ii) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture, or unincorporated association, but more than fifty
percent (50%) of whose ownership interest representing the right to make
decisions for such entity is now or hereafter, Controlled, directly or
indirectly by a Party hereto, but such entity shall be deemed to be a Subsidiary
for the purposes of this Agreement only so long as such Control exists.

 

ARTICLE 2

LICENSE GRANT AND CONDITIONS OF LICENSED USE

 

Section 2.1. Altisource hereby grants Licensed Users a nonexclusive,
nontransferable, nonsublicensable, royalty-free license to use and display the
Licensed Trade Name and the Licensed Mark worldwide solely in connection with
the Licensed Activities.

 

Section 2.2. All use of the Licensed Mark by Licensed Users, and all goodwill
associated with such use, shall inure to the benefit of Altisource.

 

Section 2.3. Licensed Users shall use the Licensed Mark in a form which is in
accordance with sound trademark practice so as not to weaken the value of the
Licensed Mark. Licensed Users shall use the Licensed Mark in a manner that does
not derogate, based on an objective business standard, Altisource’s rights in
the Licensed Mark or the value of the Licensed Mark, and shall take no action
that would, based on an objective standard, interfere with, diminish or tarnish
those rights or value.

 

Section 2.4. The Licensed Mark shall remain the exclusive property of Altisource
and nothing in this Agreement shall give Licensed Users any right or interest in
the Licensed Mark except the licenses expressly granted in this Agreement.

 

Section 2.5. All of Altisource’s rights in and to the Licensed Mark, including,
but not limited to, the right to use and to grant others the right to use the
Licensed Mark, are reserved by Altisource.

 

Section 2.6. No license, right, or immunity is granted by either Party to the
other, either expressly or by implication, or by estoppel, or otherwise with
respect to any trademarks, copyrights, or trade dress, or other property right,
other than with respect to the Licensed Trade Name and the Licensed Mark in
accordance with Section 2.1.

 

Section 2.7. Licensed Users acknowledge that Altisource is the sole owner of all
right, title and interest in and to the Licensed Mark, and that Licensed Users
have not acquired, and shall not acquire, any right, title or interest in or to
the Licensed Mark except the right to use the Licensed Mark in accordance with
the terms of this Agreement.

 

Section 2.8. Licensed Users shall not register the Licensed Mark in any
jurisdiction without Altisource’s express prior written consent, and Altisource
shall retain the exclusive right to apply for and obtain registrations for the
Licensed Mark throughout the world.

 

--------------------------------------------------------------------------------


 

Section 2.9. Licensed Users shall not challenge the validity of the Licensed
Mark, nor shall Licensed Users challenge Altisource’s ownership of the Licensed
Mark or the enforceability of Altisource’s rights therein.

 

Section 2.10. Licensed Users shall designate the first or a prominent use of the
Licensed Mark in all promotional materials, documents, brochures, and/or manuals
with the symbol “SM”.

 

Section 2.11. Licensed Users agree to cooperate with Altisource’s preparation
and filing of any applications, renewals or other documentation necessary or
useful to protect and/or enforce Altisource’s intellectual property rights in
the Licensed Mark.

 

(a)                Licensed Users shall notify Altisource promptly of any actual
or threatened infringements, imitations or unauthorized uses of the Licensed
Mark of which Licensed Users become aware.

 

(b)                Altisource shall have the sole right, though it is under no
obligation, to bring any action for any past, present and future infringements
of its intellectual property rights in the Licensed Mark.

 

(c)                 Licensed Users shall cooperate with Altisource, at
Altisource’s expense for any out-of-pocket costs incurred by Licensed Users, in
any efforts by Altisource to enforce its rights in the Licensed Mark or to
prosecute third party infringers of the Licensed Mark.

 

(d)                Altisource shall be entitled to retain any and all damages
and other monies awarded or otherwise paid in connection with any such action.

 

Section 2.12 Quality Control. In order to promote the goodwill symbolized by the
Licensed Mark, Licensed Users will insure that the Licensed Activities shall be
of the same high quality as the services marketed or otherwise provided by
Altisource.

 

(a)                Licensed Users shall use the Licensed Mark only in connection
with services that meet or exceed generally accepted industry standards of
quality and performance.

 

(b)                Altisource shall have the right to monitor the quality of the
services provided and promotional materials used by Licensed Users, and Licensed
Users shall use reasonable efforts to assist Altisource in monitoring the
quality of the services provided and promotional materials used by Licensed
Users.

 

(c)                 From time to time and upon Altisource’s request, Licensed
Users shall submit to Altisource samples of all materials bearing the Licensed
Mark, including, without limitation, any advertising, packaging and other
publicly disseminated materials.

 

(d)                If Altisource discovers any improper use of the Licensed Mark
on any such submission and delivers a writing describing in detail the improper
use to Licensed Users, Licensed Users shall remedy the improper use immediately.

 

ARTICLE 3

TERM AND TERMINATION

 

Section 3.1. Either Party may terminate this Agreement by giving the other Party
thirty (30) days’ prior written notice.

 

--------------------------------------------------------------------------------


 

Section 3.2. In the event that AAMC loses Control of a Subsidiary, all rights
and licenses granted to the former Subsidiary under this Agreement shall
immediately terminate.

 

Section 3.3. Upon termination of this agreement, Licensed Users shall
immediately cease use of the Licensed Trade Name and Licensed Mark as soon as
practicable, but no longer than thirty (30) days, after termination.

 

ARTICLE 4

GENERAL PROVISIONS

 

Section 4.1. Indemnification. Licensed Users, at Licensed Users’ own expense,
shall indemnify, hold harmless and defend Altisource, its affiliates, successors
and assigns, and its and their directors, officers, employees and agents,
against any claim, demand, cause of action, debt, expense or liability
(including attorneys’ fees and costs), to the extent that the foregoing (a) is
based on a claim resulting solely from any service provided or offered by
Licensed Users, (b) results from a material breach, or is based on a claim that,
if true, would be a material breach, of this Agreement by Licensed Users, or
(c) is based upon Licensed Users’ unauthorized or improper use of the Licensed
Mark.

 

Section 4.2 LIMITATION OF WARRANTY AND LIABILITY. ALTISOURCE DOES NOT MAKE
WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, RELATED TO OR ARISING OUT OF
THE LICENSED MARK OR THIS AGREEMENT.

 

(a)                ALTISOURCE SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND/OR
TITLE, AND ALL OTHER WARRANTIES THAT MAY OTHERWISE ARISE FROM COURSE OF DEALING,
USAGE OF TRADE OR CUSTOM.

 

(b)                IN NO EVENT SHALL ALTISOURCE OR ANY OF ITS DIRECTORS,
OFFICERS, EMPLOYEES, LICENSORS, SUPPLIERS OR OTHER REPRESENTATIVES BE LIABLE FOR
ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS,
BUSINESS INTERRUPTION, LOSS OF GOODWILL, COMPUTER FAILURE OR MALFUNCTION OR
OTHERWISE, ARISING FROM OR RELATING TO THIS AGREEMENT OR THE LICENSED MARK, EVEN
IF ALTISOURCE IS EXPRESSLY ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. The
foregoing limitation of liability and exclusion of certain damages shall apply
regardless of the failure of essential purpose of any remedies available to
either party.

 

Section 4.3 Non-Transferable Agreement. Licensed Users may not assign this
Agreement and/or any rights and/or obligations hereunder without the prior
written consent of Altisource and any such attempted assignment shall be void.

 

Section 4.4 Remedies. Licensed Users acknowledge that a material breach of
Licensed Users’ obligations under this Agreement would cause Altisource
irreparable damage. Accordingly, Licensed Users agree that in the event of such
breach or threatened breach, in addition to remedies at law, Altisource shall
have the right to enjoin Licensed Users from the

 

--------------------------------------------------------------------------------


 

unlawful and/or unauthorized use of the Licensed Trade Name and/or the Licensed
Mark and other equitable relief to protect Altisource’s rights in the Licensed
Mark.

 

Section 4.5 Integration. This Agreement contains the entire agreement of the
Parties. No promise, inducement, representation or agreement, other than as
expressly set forth herein, has been made to or by the Parties hereto. All prior
agreements and understandings related to the subject matter hereof, whether
written or oral, are expressly superseded hereby and are of no further force or
effect.

 

Section 4.6 Binding Agreement. This Agreement shall be binding upon the Parties’
permitted assigns and successors and references to each Party shall include such
assigns and successors.

 

Section 4.7 Amendment. This Agreement cannot be altered, amended or modified in
any respect, except by a writing duly signed by both Parties.

 

Section 4.8 No Strict Construction. The normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting Party shall
not be employed in the interpretation of this Agreement. Headings are for
reference and shall not affect the meaning of any of the provisions of this
Agreement.

 

Section 4.9 Waiver. At no time shall any failure or delay by either party in
enforcing any provisions, exercising any option, or requiring performance of any
provisions, be construed to be a waiver of same.

 

Section 4.10 Governing Law and Jurisdiction. The provisions of this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (excluding any conflict of law rule or principle that would refer to
the laws of another jurisdiction). Each Party hereto irrevocably submits to the
jurisdiction of the state and federal courts located in New York in any action
or proceeding arising out of or relating to this Agreement, and each Party
hereby irrevocably agrees that all claims in respect of any such action or
proceeding must be brought and/or defended in any such court; provided, however,
that matters which are under the exclusive jurisdiction of the federal courts
shall be brought in the Federal District Court for the District of New York.
Each Party hereto consents to service of process by any means authorized by the
applicable law of the forum in any action brought under or arising out of this
Agreement, and each Party irrevocably waives, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.  Notwithstanding the foregoing,
(i) in the event that a court of competent jurisdiction determines that the
choice of New York law in accordance with this Section 4.10 is unenforceable,
this Agreement shall be governed by the laws of the U.S. Virgin Islands and
(ii) in the event that a court of competent jurisdiction determines that the
choice of New York jurisdiction in accordance with this Section 4.10 is
unenforceable, any action or proceeding arising out of or relating to this
Agreement shall be brought in the courts of the U.S. Virgin Islands.

 

Section 4.11 Attorney’s Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
Parties hereto agree that the prevailing party shall be entitled to recover from
the other party upon final judgment on the merits reasonable attorneys’ fees
(and sales taxes thereon, if any), including attorneys’ fees for any appeal, and
costs incurred in bringing such suit or proceeding.

 

--------------------------------------------------------------------------------


 

Section 4.12 Relationship of the Parties. Nothing in this Agreement will be
construed as creating a joint venture, partnership, or employment relationship
between Altisource and any Licensed User. Neither Party will have the right,
power or implied authority to create any obligation or duty on behalf of the
other Party.

 

Section 4.13 Notices. Unless otherwise specified in this Agreement, all notices
shall be in writing and delivered personally, mailed, first class mail, postage
prepaid, or delivered by confirmed electronic or digital means, to the addresses
set forth at the beginning of this Agreement and to the attention of the
undersigned. Either Party may change the addresses or addressees for notice by
giving notice to the other. All notices shall be deemed given on the date
personally delivered, when placed in the mail as specified or when electronic or
digital confirmation is received.

 

Section 4.14 Counterparts. This Agreement may be executed in counterparts, by
manual or facsimile signature, each of which will be deemed an original and all
of which together will constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date set forth above.

 

 

ALTISOURCE SOLUTIONS S.À. R.L.

 

ALTISOURCE ASSET MANAGEMENT CORPORATION

 

 

 

 

 

 

/s/ William B. Shepro

 

/s/ Ashish Pandey

 

 

 

(Signature)

 

(Signature)

 

 

 

William B. Shepro

 

Ashish Pandey

 

 

 

(Print)

 

(Print)

 

 

 

Manager

 

Chief Executive Officer

 

 

 

Title

 

Title

 

 

 

December 21, 2012

 

December 21, 2012

 

 

 

Date

 

Date

 

[TRADEMARK LICENSE AGREEMENT — AAMC]

 

--------------------------------------------------------------------------------